Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/152143 is responsive to communications filed on January 19, 2021. Currently, claims 1-20 are pending are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 3-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No 16/255817. Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. Below is a list of limitations that perform the same function. However different terminology is used in both sets to describe the limitations.
Conflicting Co-pending Application 16/255817
Instant Application-12412002-
1. A system for zoned time-of-flight (ToF) imaging, the system comprising: an illumination module comprising: a light source; a focusing or collimating element operative to focus or collimate light emitted from the light source; a diffusing element operative to diffuse light emitted from the light source; and a steering element operative to steer light emitted from the light source, wherein the collimating element, the diffusing element, and the steering element are configured so that light emitted from the light source passes through the collimating element and the diffusing element, and is directed as an illumination beam in a defined direction by the steering element; wherein the steering element comprises at least one element selected from the following: a mechanical steering component, a refracting lens, an electro optical component, and an electrowetting component; and a sensor module operative to generate a depth map of a scene within at least a portion of a field of view of the sensor by sensing light emitted from the light source and Page 2 of 9Application No. 16/255,817 Application Filing Date: January 23, 2019 Docket No. 405630-US-CIPreflected from the scene, wherein the sensor module has a field of view that has a greater angular extent than the illumination beam, and wherein the illumination beam is steerable within the field of view of the sensor module.
Claims 3-20

1. A system for zoned time-of-flight (ToF) imaging, the system comprising: a time-of-flight sensor module configured to generate a depth image of a scene; an illumination module configured to output an illumination beam having a smaller angular extent than a field of view of the time-of-flight sensor module; and a steering element configured to steer the illumination beam through the field of view of the time-of-flight sensor module.
















Claim 3-20


Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 15, 25, and 26 are generic to all that is recited in claims 1, 22, 24, and 25 respectively of co-pending application. That is, claims 1, 15, 25, and 26 is anticipated by claims 1, 22, 24, and 25 respectively of co-pending application.
Claims 3 and 16, 4 and17, 5 and 18, 6 and 19, 7 and 20, 8 and 21, 9 and 22, 10 and 23, 11 and 24, 28, 29, and 30 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 27, 28, and 29 respectively of copending Application No 11543130.








Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-12-17, 20 is/are rejected under 35 U.S.C §103 unpatentable over Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1).

Regarding claim 1, Jang (US 20110149051 A1) meets the claim limitations, as follows: 
	A system for zoned time-of-flight (ToF) imaging, the system comprising: 
a time-of-flight sensor module configured to generate a depth image of a scene [i.e. 3d camera 34 to provide 3D images; paragraph. 0062, Fig. 5];
an illumination module configured to output an illumination beam having a smaller angular extent than a field of view of the time-of-flight sensor module [i.e. the light source 50; Fig. 5]; and 
a steering element configured to steer the illumination beam through the field of view of the time-of-flight sensor module [i.e. MEMS scanner 70; Fig. 5].

Although, Guan et al. (US 20180263482 A1) discloses a camera to take 3-D images, but Guan et al. (US 20180263482 A1) does not disclose about generating a depth image. 

In the same field of endeavor, Zhu et al. (US 20180205937 A1) discloses a depth camera assembly (DCA) configured to determine depth information for one or more objects in a local area using one or more images [paragraph. 0006]. 

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Guan et al. (US 20180263482 A1) with Zhu et al. (US 20180205937 A1) in order to create a system having the same function as the claimed limitation.



Regarding claim 2, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Zhu et al. (US 20180205937 A1) discloses the claim limitations as follows:
The system of claim 1, wherein the time-of-flight sensor module is configured to generate a portion of the depth image of the scene within at least a first region of the field of view of the time-of-flight sensor module by sensing light emitted from the illumination module and reflected from the scene [i.e. Fig. 2].

Regarding claim 4, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Guan et al. (US 20180263482 A1) discloses the claim limitations as follows:
The system of claim 1, wherein the illumination module comprises: 
a light source [i.e. the light source 50, Fig. 5]; and 
a diffusing element [i.e. lens 56, Fig. 5] configured to diffuse light emitted from the light source, wherein the diffusing element and the steering element are configured so that light emitted from the light source passes through the diffusing element and is directed as the illumination beam in a defined direction by the steering element [i.e. Fig. 5].

Regarding claim 5, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 4.

Furthermore, Guan et al. (US 20180263482 A1) discloses the claim limitations as follows:
The system of claim 4, wherein the illumination module further comprises: 
a collimating element [i.e. lens 52] configured to collimate light emitted from the light source, wherein the collimating element, the diffusing element, and the steering element are configured so that light emitted from the light source passes through the collimating element and the diffusing element and is directed as the illumination beam in the defined direction by the steering element [i.e. Fig. 5].

Regarding claim 6, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 5.

Furthermore, Guan et al. (US 20180263482 A1) discloses the claim limitations as follows:
The system of claim 5, wherein the illumination module further comprises a focusing element [i.e. curved mirror 60], and wherein the light source, the collimating element, the diffusing element, the focusing element, and the steering element are arranged in order from the light source as: the light source, the collimating element, the diffusing element, the focusing element, and the steering element [i.e. Fig. 5].

Regarding claim 7, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 5.

Furthermore, Guan et al. (US 20180263482 A1) discloses the claim limitations as follows:
The system of claim 5, wherein the illumination module further comprises a focusing element [i.e. curved mirror 60] and a translation element [i.e. lens 76], and wherein the light source, the focusing element, the translation element, the collimating element, the diffusing element, and the steering element are arranged in order from the light source as: the light source, the focusing element, the translation element, the collimating element, the diffusing element, and the steering element [i.e. Fig. 5].

Regarding claim 8, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 5.

Furthermore, Guan et al. (US 20180263482 A1) discloses the claim limitations as follows:
The system of claim 5, wherein the light source, the collimating element, the steering element, and the diffusing element are arranged in order from the light source as: the light source, the collimating element, the steering element, and the diffusing element [i.e. Fig. 5].

Regarding claim 9, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 5.

Furthermore, Guan et al. (US 20180263482 A1) discloses the claim limitations as follows:
The system of claim 5, wherein the illumination module further comprises a mirror, and wherein the light source, the collimating element, the mirror, the diffusing element, and the steering element are arranged in order from the light source as: the light source, the collimating element, the mirror, the diffusing element, and the steering element [i.e. Fig. 5].

Regarding claim 10, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 4.

Furthermore, Guan et al. (US 20180263482 A1) discloses the claim limitations as follows:
The system of claim 4, wherein the diffusing element comprises a segmented optical diffuser or a domed optical diffuser [i.e. this is a trivial feature. It can be replaced by a different component having same functions].

Regarding claim 11, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Guan et al. (US 20180263482 A1) discloses the claim limitations as follows:
The system of claim 1, wherein the steering element comprises a pair of liquid crystal lenses [i.e. this is a trivial feature. It can be replaced by a different component having same functions].

Regarding claim 12, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 1.

Furthermore, Guan et al. (US 20180263482 A1) discloses the claim limitations as follows:
The system of claim 1, wherein the steering element comprises a polarization grating [i.e. this is a trivial feature. It can be replaced by a different component having same functions].

Regarding claim 13, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 14, Guan et al. (US 20180263482 A1) in view of Zhu et al. (US 20180205937 A1) discloses the following claim limitations as set forth in claim 13.

Furthermore, Guan et al. (US 20180263482 A1) discloses the claim limitations as follows:
The method of claim 13, further comprising forming an illumination profile on the steering element [i.e. Fig. 5].

Regarding claim 15, all the claim limitations which are set forth and rejected as per discussion for claim 6.

Regarding claim 16, all the claim limitations which are set forth and rejected as per discussion for claim 2.

Regarding claim 17, all the claim limitations which are set forth and rejected as per discussion for claim 5.

Regarding claim 20, all the claim limitations which are set forth and rejected as per discussion for claims 1 and 4.






Allowable Subject Matter
Claims 3, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims is/are rejected on the ground of nonstatutory obviousness-type double patenting. However, these claims would be allowable if the obvious-type double patenting is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487